IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 222A17

                                 Filed 8 June 2018

STATE OF NORTH CAROLINA

             v.

SAM BABB CLONTS, III



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 802 S.E.2d 531 (2017), granting defendant a

new trial after appeal from a judgment entered on 19 June 2015 and from orders

entered on 29 February and 24 March 2016, all by Judge Jeffrey P. Hunt in Superior

Court, Mecklenburg County. On 7 December 2017, the Supreme Court allowed the

State’s petition for discretionary review as to additional issues.    Heard in the

Supreme Court on 16 May 2018 in session in the Buncombe County Courthouse in

the City of Asheville, pursuant to section 18B.8 of Chapter 57 of the 2017 North

Carolina Session Laws.


      Joshua H. Stein, Attorney General, by Joseph L. Hyde, Assistant Attorney
      General, for the State-appellant.

      Hale & Blau, Attorneys at Law, P.C., by Daniel M. Blau, for defendant-appellee.
                                  STATE V. CLONTS

                                 Opinion of the Court



      PER CURIAM.


      We affirm the decision of the Court of Appeals. With respect to Issue II raised

by the State’s petition for discretionary review as to additional issues, we conclude

that discretionary review was improvidently allowed.


      AFFIRMED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED IN

PART.




                                         -2-